Citation Nr: 0524730	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence exists to reopen a claim 
for entitlement to service connection for a psychiatric 
disability, to include anxiety and depression.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty for 15 
days in July 1976 and from April 1978 to February 1979.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

The matter of entitlement to service connection for 
psychiatric disability on de novo review is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action is required on 
his part.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by previous final Board decisions, most recently in April 
1989, essentially based on a finding that an acquired 
psychiatric disorder was not manifested in service (and by 
implication, that there was no nexus between any psychiatric 
disorder in service and current psychiatric disability).

2.  Evidence received since the April 1989 Board decision 
tends to show that an acquired psychiatric disorder was 
manifested in service and a nexus exists between the 
psychiatric disorder and current psychiatric disability; the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

Evidence received since the April 1989 Board decision is new 
and material, and the claim of service connection for a low 
back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in February 
2003 (prior to the decision on appeal) explained what the 
evidence must show to substantiate the veteran's claim for 
service connection for psychiatric disorder.  It also 
notified him that VA would make reasonable efforts to help 
him obtain medical records, employment records or records 
from other federal agencies but that it was still his 
responsibility to make sure that VA received relevant 
records.   Additionally, it informed him that in order to 
reopen his claim for service connection for psychiatric 
disorder, he would need to submit new and material evidence.   
A letter in May 2003 (also prior to the decision on appeal) 
explained what the evidence must show to substantiate his 
claim for service connection for a respiratory disorder.   
The September 2003 rating decision and the March 2004 
statement of the case (SOC) provided applicable regulations 
and explained what the evidence showed and why the claims 
were denied.

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate his claims, the February and 
May 2003 letters also specifically asked him to submit or 
identify (for VA to obtain) any additional evidence.  This 
was equivalent to asking him to submit any evidence in his 
possession.  No further notice to the veteran is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
  
Regarding the duty to assist, VA has obtained service medical 
records and pertinent VA and private treatment records.  The 
veteran has not identified any additional evidence pertinent 
to his claim.  VA has met its assistance obligations.  No 
further assistance is required.  The claimant is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


Background

Evidence of record at the time of the April 1989 Board 
decision included service medical records, VA progress notes 
from June 1979 to January 1980, a September 1979 account of 
an episode of apparent psychiatric illness during Peace Corps 
training, a letter from a private psychiatrist from October 
1979, a statement by a private clinical psychologist 
detailing the results of psychological testing from December 
1979, records of VA treatment from 1979 to 1986 and records 
of private psychiatric treatment from 1982 to 1986.

Service medical records reveal that the veteran was treated 
for a personality disorder.  In September 1978, the veteran 
was seen at an Air Force Regional Hospital, after ingesting 
four beers and suffering from abdominal pain and 
gastrointestinal problems.  At the time, the veteran insisted 
that he had suffered food poisoning.  When medical personnel 
attempted to place a nasal gastric tube to check gastric 
aspirate for occult blood, the veteran ran out of the 
emergency room against medical advice.  At the time his 
mental condition was diagnosed as a "hysterical reaction."  
In October 1978, the veteran was evaluated by mental health 
personnel and his mental condition was diagnosed as 
personality disorder mixed type.   On separation examination 
in December 1978, the lungs and chest were found to be 
normal.     

VA progress notes from June 1979 to January 1980 to show 
agreement with the psychiatric diagnosis of personality 
disorder given in service. 

The September 1979 Peace Corps account indicated that the 
veteran had exhibited hostile, confrontational, paranoid and 
irrational behavior upon arriving in the Philippines and 
recommended that he be sent back to Washington for 
consultation and counseling.  

In the October 1979 letter, a private psychiatrist indicated 
that he had seen the veteran on two occasions in September 
1979 and that he found it difficult to give a definitive 
diagnosis.  However, his general impression was that the 
veteran was suffering from a kind of paranoid personality 
disorder that became manifest when he was put in a demanding 
situation or in too close proximity to other people and was 
likely exacerbated by alcohol use.   

In the December 1979 letter, the private psychologist 
documented a diagnosis of schizoid personality disorder 
stemming from early family interactions.   
 
VA records from 1982 to 1986 show treatment for mental health 
concerns and alcoholism.  Diagnoses included anxiety 
disorder, depression, dysthymia alcoholism and schizophrenia.  

Private medical records from 1984 to 1986 also show treatment 
for mental health concerns and alcoholism.  Diagnoses 
included alcohol dependence, adult adjustment disorder with 
anxiety and depression, personality disorder and chronic 
paranoid schizophrenia.  

Evidence received since the April 1989 Board decision 
includes February 2003, April 2003 and July 2003 statements 
from Dr. F, private treatment records from Spectrum Human 
Services from 1994 to 2003 and the veteran's testimony at the 
April 2005 Board hearing. 

The February 2003 statement from Dr. F indicated that the 
veteran was suffering from post traumatic stress disorder 
(PTSD) due to an episode of chest pain in the military.  The 
April 2003 and July 2003 statements from Dr. F indicated that 
the veteran's current diagnosis was anxiety, depression and 
schizoid personality disorder and that his illness clearly 
began under the increased stresses of military life.

The treatment records from Spectrum Human Services show 
psychiatric treatment including medication management.  
Diagnoses included anxiety disorder NOS, depressive disorder 
NOS and personality disorder.  An April 2003 letter from Dr. 
T, a consulting psychiatrist, indicated that Spectrum had no 
input whatsoever regarding the veteran's experience in the 
military in the 1970's.  

At the April 2005 Board hearing, the veteran testified that 
his psychiatric problems in service began when he sought 
treatment for pleurisy of the lung but was told by medical 
personnel that it was all in his head and was sent to see a 
mental health professional.  Sometime after this he collapsed 
and a chest X-ray was taken that revealed the pleurisy.  As a 
result he was admitted to the hospital.  However, the stress 
from going back and forth between mental health and medical 
staff and having no one believe that he was suffering from 
pleurisy caused him to have a complete nervous breakdown.  
Since that time he had suffered from persistent anxiety.  The 
mental health professionals who examined him in service 
diagnosed him with anxiety and depression and he was told 
that this was the reason he was discharged.  After discharge, 
he returned to the base several times to see a psychologist, 
Captain M for anxiety and depression.  Several months after 
service he entered the Peace Corps, still suffering from a 
lot of anxiety and depression.  Once he got into the Peace 
Corps he was hospitalized for anxiety and depression.   In 
1986 he was awarded Social Security Disability for his mental 
condition retroactive to 1984.    

Legal Criteria

As noted above, the appellant's claim of service connection 
for psychiatric disability was last finally denied by the 
Board in 1989.  Generally, when a claim is disallowed, it may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  See 38 U.S.C.A. § 7105.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, for claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's request to reopen his claim of service 
connection for low back disability was filed in February 
2003, the amended definition applies. "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

 
Analysis

In the instant case, the veteran's testimony and the records 
from Dr. F and Spectrum Human Services are new as they had 
not been previously submitted.  The letters from Dr. F are 
also material as they relate to unestablished facts necessary 
to substantiate the claim for service connection; whether the 
veteran suffered from anxiety and depression in service and 
whether a nexus exists between the psychiatric problems 
suffered in service and psychiatric disability.  These 
letters are neither cumulative nor redundant as no previous 
evidence of record tended to establish this nexus.  They also 
raise a reasonable possibility of establishing the claim for 
service connection since current psychiatric disability has 
already been established.  Consequently, the Board finds that 
the evidence received since December 1989 is new and material 
and the claim for service connection for psychiatric 
disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.


REMAND

Service medical records reveal that the veteran was diagnosed 
with personality disorder, mixed type during service.  
Personality disorders are not diseases or injuries for 
compensation purposes, and disability from such disorders may 
not be service connected (except if the disability is 
secondary to the personality disorder as provided in 
38 C.F.R. § 3.310(a)).  38 C.F.R. § 4.127.   However, the 
statements from Dr. F indicated that the veteran had current 
diagnoses of anxiety and depression (as well as schizoid 
personality disorder) and that his condition clearly began 
under the increased stresses of military life.  Given that 
the record contains no indication that Dr. F has reviewed the 
veteran's service records, the Board cannot rely upon his 
findings to wholly substantiate the veteran's claim.  
However, the statements do provide competent evidence that 
the claimant has a current disability, and that the claimed 
disability or symptoms may be associated with the established 
psychiatric problems the veteran had in service.   
Consequently a VA psychiatric examination is warranted under 
38 C.F.R. § 3.159(c)(4).  Accordingly, the case is remanded 
for the following:

1. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a psychiatric disability since 
April 2005.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  The RO should arrange for the veteran 
to be examined by an appropriate 
psychiatrist to determine his current 
psychiatric diagnoses. All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  If the veteran is 
found to have a psychiatric disorder or 
disorders other than a personality 
disorder (i.e. Axis I diagnoses), the 
examiner should be asked to provide an 
opinion concerning the likely etiology of 
this disorder or disorders.  In 
particular, the examiner should be asked 
to opine whether it is at least as likely 
as not that the veteran's current 
psychiatric pathology had its onset in or 
is otherwise related to his period of 
military service.  The complete claims 
folder must be reviewed by the examiner 
in conjunction with the examination, 
including the service medical and service 
personnel records, and any indicated 
testing must be completed.   

3. The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


